IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40288
                         Summary Calendar



JIMMIE BOUDREAUX,

                                           Plaintiff-Appellant,

versus

UP REED, Eastham Physician,

                                           Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:95-CV-200
                        - - - - - - - - - -

                           April 1, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jimmie Boudreaux, Texas prisoner # 412147, appeals the

summary judgment dismissal of his civil rights lawsuit, pursuant

to 42 U.S.C. § 1983.   Boudreaux argues that the district court

erred in dismissing his inadequate-medical-care and retaliation

claims against the prison physician, Dr. Ronald Reed.    He does

not renew his claim that Dr. Reed was deliberately indifferent to

his medical needs by forcing him to work in excess of his

physical limitations, and that claim is therefore waived.        See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40288
                                 -2-

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)(arguments

not briefed on appeal are waived).

     Even if Boudreaux’s version of the facts is accepted as

true, he does not argue and has not presented any evidence that

Dr. Reed was aware that his collarbone was not healing but chose

to disregard the risk to his health caused by the unhealed

fracture, and his inadequate-medical-care claim fails.      See

Farmer v. Brennan, 511 U.S. 825, 837 (1994); see also Reeves v.

Collins, 27 F.3d 174, 176 (5th Cir. 1994)(applying Farmer to

medical claims).   He makes no more than a claim that Dr. Reed was

negligent and provided him with insufficient medical care, which

does not rise to the level of a constitutional violation.         See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Boudreaux’s retaliation claim is similarly unavailing

because he has not provided any qualifying summary judgment

evidence that, but for Dr. Reed’s retaliatory motive, his medical

restrictions would not have changed.    See Woods v. Smith, 60 F.3d

1161, 1166 (5th Cir. 1995), cert. denied, 516 U.S. 1084 (1996).

The only evidence he presents in support of this claim is his own

conclusional assertion that he was the victim of retaliation,

which is insufficient.    See Johnson v. Rodriguez, 110 F.3d 299,

310 (5th Cir.), cert. denied, 118 S. Ct. 559 (1997).

     Boudreaux has not demonstrated any error in the district

court’s judgment, and it is AFFIRMED.      Because the district

court’s judgment is affirmed, Boudreaux’s motion for the

appointment of counsel is DENIED as unnecessary.

     JUDGMENT AFFIRMED.   MOTION DENIED.